
	

113 HRES 321 IH: Celebrating the Molalla Centennial.
U.S. House of Representatives
2013-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 321
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2013
			Mr. Schrader
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Celebrating the Molalla
		  Centennial.
	
	
		Whereas on August 23, 1913, after decades as a United
			 States settlement and thousands of years as a sacred home to indigenous
			 peoples, Molalla was incorporated as a city in the State of Oregon;
		Whereas the Molalla Indians, whose descendants are members
			 of the Confederated Tribes of Grand Ronde, first inhabited Molalla;
		Whereas settlers arrived in the area in the mid-nineteenth
			 century, before Oregon became a State;
		Whereas during the 1850s, Molalla became home to schools,
			 a post office, a general store, trade, and an active agricultural
			 industry;
		Whereas the Molalla Pioneer was established as Molalla’s
			 first newspaper in 1913 and continues to serve Molalla today;
		Whereas in 1913, Molalla celebrated the arrival of its
			 first steam train with a rodeo, taken over in 1923 by the Molalla Buckeroo
			 Association and now known as the Molalla Buckeroo;
		Whereas people from throughout the region participate in
			 the annual Molalla Buckeroo Rodeo and the Ross Coleman Invitational
			 Professional Bull Riding event;
		Whereas timber production, nurseries, Christmas tree
			 production, and other agricultural industries have supported the Molalla
			 economy for the past century; and
		Whereas thousands of people each year come to Molalla to
			 experience the Molalla River Recreation Corridor through kayaking, fishing,
			 hunting, camping, horseback riding, and other recreational activities: Now,
			 therefore, be it
		
	
		That the House of Representatives honors
			 and commends the City of Molalla, Oregon, and its people on Molalla’s
			 centennial.
		
